Appeal from order (denominated decision and judgment), Supreme Court, New York County (Walter B. Tolub, J.), entered August 10, 2009, which, in a CPLR article 78 proceeding by a tenants’ association challenging respondent Division of Housing and Community Renewal’s (DHCR) award of a major capital improvement rent increase to intervenor-respondent-appellant landlord, granted DHCR’s cross motion to remand the matter to itself for further proceedings, unanimously dismissed, without costs.
No appeal lies as of right from an order in an article 78 proceeding remanding a matter to an agency for further nonministerial proceedings (CPLR 5701 [b] [1]; Matter of Leung v Department of Motor Vehs. of State of N.Y., 65 AD2d 736 [1978]), and we decline to grant leave to appeal sua sponte. Concur—Tom, J.P., Friedman, Nardelli, Acosta and Abdus-Salaam, JJ.